



COURT OF APPEAL FOR ONTARIO

CITATION: Campisi v. Ontario (Attorney General), 2018 ONCA
    869

DATE: 20181030

DOCKET: C64008

Rouleau, Watt and Brown JJ.A.

BETWEEN

Joseph Campisi

Applicant (Appellant)

and

Her Majesty in Right of Ontario as Represented by
    the Attorney General of Ontario and the Insurance Bureau of Canada

Respondents (Respondents)

Rocco Galati and Peter Murray, for the appellant

Daniel Guttman and Padraic Ryan, for the Attorney
    General of Ontario

Jeff Galway, for the Insurance Bureau of Canada

Heard and released orally: October 23, 2018

On appeal from the order
    of Justice Edward P. Belobaba of the Superior Court of Justice dated May 31,
    2017, with reasons reported at 2017 ONSC 2884.

REASONS FOR DECISION

[1]

The appellant appeals from the dismissal of his application for a
    declaration that two provisions of the
Insurance Act
R.S.O. 1990, c.
    I.8, relating to automobile accident claims   ss. 267.5(1) and 280  violate ss.
    7 and 15 of the
Charter
and that s. 280 contravenes s. 96 of the
Constitution
    Act, 1867
. Section 267.5(1) places limits on the recovery of pre-trial
    income loss and s. 280 confers jurisdiction over statutory accident benefits
    disputes to an administrative tribunal.

[2]

The application judge found that the appellant, a lawyer, lacked private
    and public interest standing to bring the application. The fact that his
    practice involved representing clients who were affected by these provisions did
    not give him standing to mount a challenge to the sections. The appellant
    maintains that the application judge erred in denying both private and public interest
    standing.

[3]

We disagree.

[4]

In our view, the application judge correctly determined that private
    interest standing is not made out. The appellant failed to demonstrate that the
    impugned provisions affect him personally and directly. The appellants
    experience litigating insurance claims and his concern for properly advising
    his clients and for adequately settling their claims falls short of
    establishing that the provisions had a direct impact on him. As the application
    judge noted, the appellant has not been injured in an automobile accident, is
    not claiming for lost income, and is not disputing a statutory benefit entitlement
    before the administrative tribunal.

[5]

Turning to the issue of public interest standing, the appellant argues,
    in effect, that the application judge considered each of the three factors in
Canada
    (A.G.) v. Downtown Eastside Sex Workers
, 2012 SCC 45, [2012] 2 S.C.R.
    524, separately, requiring that each of the three be satisfied. In his
    submission, the application judge ignored the flexibility in the application of
    the test that the Supreme Court of Canada prescribes. We would not give effect
    to this submission.

[6]

Although the application judges reasons could be read as suggesting
    that his analysis of each of the three factors was carried out separately and
    that he may have viewed them as prerequisites, in our view, this suggestion is
    not made out. The application judge correctly listed the three factors, namely whether
    the case raises a serious justiciable issue; whether the applicant has a real
    stake or a genuine interest in its outcome; and whether, in all the
    circumstances, the proposed application is a reasonable and effective way to
    bring the issue before the courts.

[7]

Reading the reasons as a whole, it is apparent that the application
    judge considered the three factors in combination and with the flexibility
    required. We reject, therefore, the suggestion that he acted on the wrong
    principles or erred in law.

[8]

Further, we do not consider that the appellants scholarly contributions
    regarding the
Insurance Act
exemplify a genuine interest in the
    outcome of the application. Moreover, the appellant, who has not filed an
    affidavit in his own name, has failed to establish that the application is a
    reasonable and effective way of bringing the case to court. Although his two
    affidavit witnesses may be unable to bring an action themselves, the appellant
    has not provided a compelling reason why an auto accident victim who is
    directly impacted by the impugned provisions could not challenge the
    legislation.

[9]

The application judges discretionary decision is, in our view, entitled
    to deference and we see no reason to interfere.

[10]

The
    appeal is therefore dismissed. Costs are awarded to the Attorney General in the
    amount of $10,000, inclusive of HST and disbursements. No costs are awarded to
    the Insurance Bureau of Canada.

Paul Rouleau
    J.A.

David Watt J.A.

David Brown J.A.


